United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3620
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Emmanuel Suarez

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: June 17, 2016
                                Filed: June 20, 2016
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

       Emmanuel Suarez appeals after he pled guilty to drug and gun charges pursuant
to a plea agreement, and the district court1 sentenced him to prison terms totaling 120


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
months. His counsel has moved for leave to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that Suarez’s plea was not
knowing and voluntary. We conclude that counsel’s argument presents no meritorious
basis for reversing. See United States v. Foy, 617 F.3d 1029, 1033-34 (8th Cir. 2010)
(claim that guilty plea was not knowing and voluntary is not cognizable on direct
appeal where defendant failed to present it to district court in first instance by motion
to withdraw guilty plea). Furthermore, having independently reviewed the record
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no non-frivolous issues for
appeal.

      Accordingly, we grant counsel’s motion for leave to withdraw, and we affirm.
                     ______________________________




                                          -2-